DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 





Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 05, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.











Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,795,632 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 claimed a light emitting display system on a support structure which perform the feature of said plurality of light emitting display sub-assemblies disposed on said support structure so that a plurality of sub-assembly gaps is created between the contiguous perimeters of adjacent sub-assemblies, said plurality of sub-assembly gaps being substantially equal in size across the entire visual display.     
The pending claim 1 recited a light emitting display system on a support structure which perform the feature of said plurality of light emitting display sub-assemblies disposed on said support structure so that a portion of said contiguous perimeter of each of said plurality of light emitting display sub-assemblies abuts a portion of said contiguous perimeter of an adjacent light emitting display sub-assembly.
The difference between the two claims is that the pending claim 1 recited an additional element, which are the limitations of the patented claim 4 to perform the claimed feature.
It would have been obvious for one of ordinary skill in the art at the time of the invention, to add the limitations of patenting claim 4 to arrive at the pending claim 1 limitations.  

Pending claims 2-16 have the same limitations comparing the patented claims 2-18 as shown on the table below.
				
Pending claims
Patented claims
1. A light emitting display system on a support structure, the light emitting display system comprising: a) a plurality of light emitting display sub-assemblies attached to said support structure, the plurality of light emitting display sub-assemblies collectively creating a visual display having no perceivable gaps or overlaps between adjacent light emitting display sub-assemblies; b) each of said light emitting display sub-assemblies comprising: i) a plurality of light emitting elements affixed to a substrate, the edges of the substrate defining a contiguous perimeter; ii) each of said plurality of light emitting elements covered by an optical material, said optical material providing a rigid surface above each light emitting element, said optical material allowing at least partial transmission of light emitted by said each light emitting element; iii) said plurality of light emitting elements configured to provide a plurality of pixels, each pixel comprising a grouping of more than one light emitting element, each pixel having a geometric centroid that is the geometric centroid of said grouping; iv) a plurality of pixel gaps, each pixel gap defined as the distance between the geometric centroids of two adjacent pixels; v) the plurality of pixel gaps spaced so that all of said plurality of pixel gaps are substantially the same size; vi) a portion of said plurality of light emitting elements configured so that each light emitter of said portion is spaced from said contiguous perimeter by a distance of one half the size of said pixel gap or less;Invention Title: Display System and Methods Inventors: Richard Craig Cope et al.c) said plurality of light emitting display sub-assemblies disposed on said support structure so that a portion of said contiguous perimeter of each of said plurality of light emitting display sub-assemblies abuts a portion of said contiguous perimeter of an adjacent light emitting display sub-assembly.  
2. The light emitting display system of claim 1 further characterized in that: a) each of the plurality of light emitting elements is a light emitting diode.  
3. The light emitting display system of claim 1 further characterized in that: a) each of the plurality of light emitting elements is an organic light emitting diode.  
4. The light emitting display system of claim 1 further characterized in that each pixel comprises: a) at least one light emitting element that is operable to emit red light; b) at least one light emitting element that is operable to emit green light; and, c) at least one light emitting element that is operable to emit blue light.  
5. The light emitting display system of claim 1 further characterized in that each pixel comprises: a) more than one light emitting element that is operable to emit red light; b) more than one light emitting element that is operable to emit green light; and, c) at least one light emitting element that is operable to emit blue light.  
6. The light emitting display system of claim 1 further comprising: a) a capture device disposed within one of said plurality of pixel gaps, the capture device operative to capture one or more images from the environment in front of said visual display, said capture device encapsulated by said optical material.  
7. The light emitting display system of claim 6 further comprising: a) a media player configured to communicate content to said one or more display sub-assemblies, the light emitting display system operable to display image or video content from said media player;Invention Title: Display System and Methods Inventors: Richard Craig Cope et al.b) the media player further characterized in that it is operable to receive said one or more images from said capture device; c) the media player further characterized in that it is operable to simultaneously display both a portion of said one or more captured images and said image or video content on said visual display  
8. The light emitting display system of claim 1 further comprising: a) a capture device disposed within one of said plurality of pixel gaps, the capture device operative to capture audio from the environment in front of said visual display.  
9. A light emitting display system on a support structure, the light emitting display system comprising: a) a plurality of light emitting display sub-assemblies attached to said support structure, the plurality of light emitting display sub-assemblies collectively creating a visual display having no perceivable gaps or overlaps between adjacent light emitting display sub-assemblies; b) each of said light emitting display sub-assemblies comprising: i) a plurality of light emitting elements affixed to a substrate, the edges of the substrate defining a contiguous perimeter; ii) each of said plurality of light emitting elements covered by an optical material, said optical material providing a rigid surface above each light emitting element, said optical material allowing at least partial transmission of light emitted by said each light emitting element; iii) said plurality of light emitting elements configured to provide a plurality of pixels, each pixel comprising a grouping of more than one light emitting element, each pixel having a geometric centroid that is the geometric centroid of said grouping; iv) a plurality of pixel gaps, each pixel gap defined as the distance between the Invention Title: Display System and Methodsgeometric centroids of two adjacent pixels; v) the plurality of pixel gaps spaced so that all of said plurality of pixel gaps are substantially the same size; vi) a portion of said plurality of light emitting elements configured so that each light emitter of said portion is spaced from said contiguous perimeter by a distance of one half the size of said pixel gap or less; c) said plurality of light emitting display sub-assemblies disposed on said support structure so that a plurality of sub-assembly gaps is created between the contiguous perimeters of adjacent sub-assemblies, said plurality of sub-assembly gaps being substantially equal in size across the entire visual display.  
10. The light emitting display system of claim 9 further characterized in that: a) each of the plurality of light emitting elements is a light emitting diode.  
11. The light emitting display system of claim 9 further characterized in that: a) each of the plurality of light emitting elements is an organic light emitting diode.  
12. The light emitting display system of claim 9 further characterized in that each pixel comprises: a) at least one light emitting element that is operable to emit red light; b) at least one light emitting element that is operable to emit green light; and, c) at least one light emitting element that is operable to emit blue light.  
13. The light emitting display system of claim 9 further characterized in that each pixel comprises: a) more than one light emitting element that is operable to emit red light; b) more than one light emitting element that is operable to emit green light; and, c) at least one light emitting element that is operable to emit blue light.  
14. The light emitting display system of claim 9 further comprising: a) a capture device disposed within one of said plurality of pixel gaps, the capture Invention Title: Display System and MethodsNON-PROVISIONAL SPECIFICATIONPage 37device operative to capture one or more images from the environment in front of said visual display, said capture device encapsulated by said optical material.  
15. The light emitting display system of claim 14 further comprising: a) a media player configured to communicate content to said one or more display sub-assemblies, the light emitting display system operable to display image or video content from said media player; b) the media player further characterized in that it is operable to receive said one or more images from said capture device; c) the media player further characterized in that it is operable to simultaneously display both a portion of said one or more captured images and said image or video content on said visual display  
16. The light emitting display system of claim 9 further comprising: a) a capture device disposed within one of said plurality of pixel gaps, the capture device operative to capture audio from the environment in front of said visual display.


1. A light emitting display system on a support structure, the light emitting display system comprising: a) a plurality of light emitting display sub-assemblies attached to said support structure, the plurality of light emitting display sub-assemblies collectively creating a visual display having no perceivable gaps or overlaps between adjacent light emitting display sub-assemblies; b) each of said light emitting display sub-assemblies comprising: i) a plurality of light emitting elements affixed to a substrate, the edges of the substrate defining a contiguous perimeter; ii) said plurality of light emitting elements arranged in a matrix formation; iii) a plurality of pixel gaps defined, one of said plurality of pixel gaps defined between each pair of adjacent light emitting elements; iv) each of said plurality of pixel gaps spaced so that all of said plurality of pixel gaps are substantially the same size; v) said plurality of light emitting elements encapsulated by a transparent optical material, the transparent optical material providing a uniform rigid surface above said plurality of light emitting elements, said transparent optical material allowing at least partial transmission of light emitted by said plurality of light emitting elements; vi) a portion of said plurality of light emitting elements configured so that each light emitter of said portion is spaced from said contiguous perimeter by a distance of one half the size of said pixel gap or less; c) said plurality of light emitting display sub-assemblies disposed on said support structure so that a portion of said contiguous perimeter of each of said plurality of light emitting display sub-assemblies abuts a portion of said contiguous perimeter of an adjacent light emitting display sub-assembly.
2. The light emitting display system of claim 1 further characterized in that: a) each of the plurality of light emitting elements is a light emitting diode.
3. The light emitting display system of claim 1 further characterized in that: a) each of the plurality of light emitting elements is an organic light emitting diode.
4. The light emitting system of claim 1 further characterized in that: a) each of the plurality of light emitting elements comprises a group of light emitting sub-pixels, said group having a geometric centroid; b) the pixel gap being further defined as the distance between the centroids of two adjacent light emitting elements.
5. The light emitting display system of claim 4 further characterized in that the group of light emitting sub-pixels comprises: a) at least one sub-pixel effective to emit red light; b) at least one sub-pixel effective to emit green light; and, c) at least one sub-pixel effective to emit blue light.
6. The light emitting display system of claim 4 further characterized in that the group of light emitting sub-pixels comprises: a) more than one sub-pixel effective to emit red light; b) more than one sub-pixel effective to emit green light; and, c) at least one sub-pixel effective to emit blue light.
7. The light emitting display system of claim 1 further comprising: a) a capture device disposed within one of said plurality of pixel gaps, the capture device operative to capture one or more images from the environment in front of said visual display, said capture device encapsulated by said transparent optical material.
8. The light emitting display system of claim 7 further comprising: a) a media player configured to communicate content to said one or more display sub-assemblies, the light emitting display system operable to display image or video content from said media player; b) the media player further characterized in that it is operable to receive said one or more images from said capture device; c) the media player further characterized in that it is operable to simultaneously display, both a portion of said one or more captured images and said image or video content on said visual display.
9. The light emitting display system of claim 1 further comprising: a) a capture device disposed within one of said plurality of pixel gaps, the capture device operative to capture audio from the environment in front of said visual display.
10. A light emitting display system on a support structure, the light emitting display system comprising: a) a plurality of light emitting display sub-assemblies attached to said support structure, the plurality of light emitting display sub-assemblies collectively creating a visual display having no perceivable gaps or overlaps between adjacent light emitting display sub-assemblies; b) each of said light emitting display sub-assemblies comprising: i) a plurality of light emitting elements affixed to a substrate, the edges of the substrate defining a contiguous perimeter; ii) said plurality of light emitting elements arranged in a matrix formation; iii) a plurality of pixel gaps defined, one of said plurality of pixel gaps defined between each pair of adjacent light emitting elements; iv) each of said plurality of pixel gaps spaced so that all of said plurality of pixel gaps are substantially the same size; v) said plurality of light emitting elements encapsulated by a transparent optical material, the transparent optical material providing a uniform rigid surface above said plurality of light emitting elements, said transparent optical material allowing at least partial transmission of light emitted by said plurality of light emitting elements; vi) a portion of said plurality of light emitting elements configured so that each light emitter of said portion is spaced from said contiguous perimeter by a distance of one half the size of said pixel gap or less; c) said plurality of light emitting display sub-assemblies disposed on said support structure so that a plurality of sub-assembly gaps is created between the contiguous perimeters of adjacent sub-assemblies, said plurality of sub-assembly gaps being substantially equal in size across the entire visual display.
11. The light emitting display system of claim 10 further characterized in that: a) each of the plurality of light emitting elements is a light emitting diode.
12. The light emitting display system of claim 10 further characterized in that: a) each of the plurality of light emitting elements is an organic light emitting diode.
13. The light emitting system of claim 10 further characterized in that: a) each of the plurality of light emitting elements comprises a group of light emitting sub-pixels, said group having a geometric centroid; b) the pixel gap being further defined as the distance between the centroids of two adjacent light emitting elements.
14. The light emitting display system of claim 13 further characterized in that the group of light emitting sub-pixels comprises: a) at least one sub-pixel effective to emit red light; b) at least one sub-pixel effective to emit green light; and, c) at least one sub-pixel effective to emit blue light.
15. The light emitting display system of claim 13 further characterized in that the group of light emitting sub-pixels comprises: a) more than one sub-pixel effective to emit red light; b) more than one sub-pixel effective to emit green light; and, c) at least one sub-pixel effective to emit blue light.
16. The light emitting display system of claim 10 further comprising: a) a capture device disposed within one of said plurality of pixel gaps, the capture device operative to capture one or more images from the environment in front of said visual display, said capture device encapsulated by said transparent optical material.
17. The light emitting display system of claim 16 further comprising: a) a media player configured to communicate content to said one or more display sub-assemblies, the light emitting display system operable to display image or video content from said media player; b) the media player further characterized in that it is operable to receive said one or more images from said capture device; c) the media player further characterized in that it is operable to simultaneously display both a portion of said one or more captured images and said image or video content on said visual display.
18. The light emitting display system of claim 10 further comprising: a) a capture device disposed within one of said plurality of pixel gaps, the capture device operative to capture audio from the environment in front of said visual display.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
July 7, 2022